DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 12/15/2020.
Claims 1-22 are currently pending and have been examined. 

Specification
The abstract of the disclosure is objected to because of a minor informality. The paragraph marking ‘[0083]’ should be removed from the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
The phrase “Cognitive Electronic Warfare System (CEW)” in claim 19 uses the generic placeholder “system” with the functional language for steps A-G. The functional language is not modified by sufficient structure to perform the function. Sufficient structure, material, or acts for this limitation is not found in the specification. Structural support for computer-implemented functional language requires the computer and algorithm, neither of which is present in the specification, the specification merely discloses language identical to the claim (See at least [0048] and [0079]-[0080]). For the purposes of examination, “Cognitive Electronic Warfare System (CEW)” will be interpreted as a generic processor.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims 2-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

While original claims are presumed to have written description, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.  MPEP § 2163(I)(A).  The specification fails to describe with sufficient particularity the following aspects of the claims:
A) applying the countermeasure to the radar threat; 
B) detecting and monitoring at least one threat factor that is associated with the radar threat while the applied countermeasure is being applied to the radar threat; 
C) determining if the threat factor is responsive to the applied countermeasure; 
D) if the threat factor is responsive to the applied countermeasure, determining if the radar threat is sufficiently disrupted by the applied countermeasure to meet defined countermeasure effectiveness criteria; and 
E) if the defined countermeasure effectiveness criteria are met, deeming the applied countermeasure to be effective against the radar threat.   
Regarding claims 1 and 20, the applicant lacks possession of the claimed embodiments recited in claims 1 and 20. The specification in paragraphs [0047] and [0070]-[0071], merely discloses a “Cognitive Electronic Warfare System (CEW)”. The specification does not provide a disclosure of countermeasures in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 

Claims 2-19 and 21-22 are rejected for due to their dependency on claims 1 and 20.

Claim 20 and dependent claims 21-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.

Regarding claim 20, the claim recites the phrase “Cognitive Electronic Warfare System (CEW)” and uses the generic placeholder “system” with the functional language for steps A-G. The functional language is not modified by sufficient structure to perform the function. Sufficient structure, material, or acts for this limitation is not found in the specification. Structural support for computer-implemented functional language requires the computer and algorithm, neither of which is present in the specification, the specification merely discloses language identical to the claim (See at least [0047] and [0070]-[0071]). 

Claims 21-22 are rejected for due to their dependency on claim 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 and dependent claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the claim limitation “Cognitive Electronic Warfare System (CEW)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Structural support for computer-implemented functional language requires the computer and algorithm, neither of which is present in the specification, the specification merely discloses language identical to the claim (See at least [0047] and [0070]-[0071]). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 6-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Regarding claim 1, the claims are directed to a method. 

Step 2A, prong 1:
Claim 1 recites the limitations comprising: A) applying the countermeasure to the radar threat; B) detecting and monitoring at least one threat factor that is associated with the radar threat while the applied countermeasure is being applied to the radar threat; C) determining if the threat factor is responsive to the applied countermeasure; D) if the threat factor is responsive to the applied countermeasure, determining if the radar threat is sufficiently disrupted by the applied countermeasure to meet defined countermeasure effectiveness criteria; and E) if the defined countermeasure effectiveness criteria are met, deeming the applied countermeasure to be effective against the radar threat..

The limitations B-E, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic components. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls with the “mental processes” grouping of abstract ideas. 

The limitation A, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitation with methods of organizing human activity but for generic components. That is, nothing in the claim element precludes the step from practically being performed by organized human activity. Application 16,953,568, incorporated by reference, discloses applying a countermeasure against an imminent radar threat may be accomplished by a human observer (See at least [0025] and [0034]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation with methods of organizing human activity but for the recitation of generic components, then it falls with the “methods of organizing human activity” grouping of abstract ideas. 

Step 2A, prong 2:
The judicial exception is not integrated into a practical application. Claim 1 does not recite any additional elements. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B:
As discussed above, there are no additional limitations in claim 1 beyond the abstract idea. The claim is not patent eligible.

The dependent claims 2 and 6-19 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims merely introduce the additional generic element “database” (claim 11) ; and performing the further narrowed abstract ideas of the dependent claims on the additional elements the independent claims, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a generic computer components, in their ordinary capacity, as a tool to perform the abstract idea.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barfoot (US 11181346 B1), hereinafter Barfoot.

Regarding claim 1, Barfoot discloses a method of determining countermeasure effectiveness comprising the limitations: A) applying the countermeasure to the radar threat (See at least Fig. 2, 3, 10, 26, 28A, 34 Col. 8 Lines 32-47 “In countering threat 28A, countermeasure system 10 may detect the launch of the threat 28A and may emit a countermeasure beam, such as beam 26, to the launcher 34” Barfoot discloses applying a countermeasure to a launcher that is a radar threat due to its emissions for guiding a missile.); B) detecting and monitoring (See at least Fig. 2, 8A, 12, 28, 102, 112, Col. 14 Lines 5-7 “While the chosen countermeasure is being deployed in step 112, the tracking radar 12 may continue to track the threat 28”) at least one threat factor that is associated with the radar threat (See at least Fig. 2, 28, 30, 33, 34, Col. 7 Lines 44-62 “As depicted and discussed herein, threat 28 may be a guided missile…Guidance sensors 30 may interact with a guidance signal 33 that is typically produced from a source remote from the threat 28 itself, such as from a launcher 34” Barfoot discloses the threat factor to be a missile guided by a radar threat.) while the applied countermeasure is being applied to the radar threat (See at least Fig. 2, 8A, 12, 28, 102, 112, Col. 14 Lines 5-7 “While the chosen countermeasure is being deployed in step 112, the tracking radar 12 may continue to track the threat 28”); C) determining if the threat factor is responsive to the applied countermeasure (See at least Fig. 8A, 112, 114 Col. 14 Lines 5-9 “While the chosen countermeasure is being deployed in step 112, the tracking radar 12 may continue to track the threat 28, providing real time information about the threat 28, including a defeat confirmation once it is determined that the threat 28 has been disabled or otherwise avoided”); D) if the threat factor is responsive to the applied countermeasure, determining if the radar threat is sufficiently disrupted by the applied countermeasure to meet defined countermeasure effectiveness criteria (See at least Fig. 8A, 8B, 112, 114, 210-214, Col. 14 Lines 5-9 “While the chosen countermeasure is being deployed in step 112, the tracking radar 12 may continue to track the threat 28, providing real time information about the threat 28, including a defeat confirmation once it is determined that the threat 28 has been disabled or otherwise avoided” Cols. 14-15 Lines 53-3 “These data from the tracking radar 12 may then be used to evaluate the countermeasure effectiveness based on threat 28 flight trajectory changes”); E) if the defined countermeasure effectiveness criteria are met, deeming the applied countermeasure to be effective against the radar threat (See at least Fig. 8A, 114 Col. 14 Lines 5-9 “The threat defeat confirmation may be indicated as step 114 in process 100” Cols. 14-15 Lines 53-3 “Countermeasure system 10 may then make a determination if the chosen countermeasure beam 26 is effective”).

Regarding claim 2, Barfoot, as shown above, discloses all of the limitations of claim 1. Barfoot additionally discloses if the applied countermeasure is not deemed to be effective against the radar threat, then at least one of: changing at least one parameter of the applied countermeasure, and repeating steps A) through E) (See at least Fig. 8B, 206-214, Col. 15 Lines 4-8 “If the chosen countermeasure is determined to be ineffective, a new threat 28 candidate may be chosen according to a model of the next threat 28 in the threat list 202 and a different countermeasure (e.g. with different beam 26 characteristics and/or jam codes) may be employed”); applying another countermeasure to the radar threat and repeating steps B) through E) (See at least Fig. 8B, 206-214, Col. 15 Lines 4-8 “If the chosen countermeasure is determined to be ineffective, a new threat 28 candidate may be chosen according to a model of the next threat 28 in the threat list 202 and a different countermeasure (e.g. with different beam 26 characteristics and/or jam codes) may be employed”); and causing at least one asset to avoid exposure to the hostile radar (See at least Col. 14 Lines 5-9 “While the chosen countermeasure is being deployed in step 112, the tracking radar 12 may continue to track the threat 28, providing real time information about the threat 28, including a defeat confirmation once it is determined that the threat 28 has been disabled or otherwise avoided” Barfoot discloses that a countermeasure may have the effect of disabling or otherwise avoiding a radar threat, which would thereby avoid exposure to a hostile radar.).

Regarding claim 3, Barfoot, as shown above, discloses all of the limitations of claim 1. Barfoot additionally discloses the threat factor is a weapon that is directed by the radar threat (See at least Fig. 2, 28, 30, 33, 34, 40 Col. 7 Lines 44-62 “As depicted and discussed herein, threat 28 may be a guided missile…Guidance sensors 30 may interact with a guidance signal 33 that is typically produced from a source remote from the threat 28 itself, such as from a launcher 34” Barfoot discloses the threat factor to be a missile guided by a radar threat (launcher)), and wherein step C) includes determining if the weapon is being misdirected due to application of the applied countermeasure (See at least Col. 14 Lines 5-9 “While the chosen countermeasure is being deployed in step 112, the tracking radar 12 may continue to track the threat 28, providing real time information about the threat 28, including a defeat confirmation once it is determined that the threat 28 has been disabled or otherwise avoided” Col. 8 Lines 7-9 “A successful defeat of threat 28 may be realized as a successful attempt to redirect threat 28 away from a target 40”).

Regarding claim 4, Barfoot, as shown above, discloses all of the limitations of claims 1 and 3. Barfoot additionally discloses the weapon is a projectile weapon that is guided by the radar threat (See at least Fig. 2, 28, 30, 33, 34, 40 Col. 7 Lines 44-62 “As depicted and discussed herein, threat 28 may be a guided missile…Guidance sensors 30 may interact with a guidance signal 33 that is typically produced from a source remote from the threat 28 itself, such as from a launcher 34” Barfoot discloses the threat factor to be a missile guided by a radar threat (launcher)).

Regarding claim 5, Barfoot, as shown above, discloses all of the limitations of claims 1, 3, and 4. Barfoot additionally discloses the weapon is a missile that is guided by the radar threat (See at least Fig. 2, 28, 30, 33, 34, 40 Col. 7 Lines 44-62 “As depicted and discussed herein, threat 28 may be a guided missile…Guidance sensors 30 may interact with a guidance signal 33 that is typically produced from a source remote from the threat 28 itself, such as from a launcher 34” Barfoot discloses the threat factor to be a missile guided by a radar threat (launcher)).

Regarding claim 14, Barfoot, as shown above, discloses all of the limitations of claim 1. Barfoot additionally discloses if it is determined in step E) that the applied countermeasure is effective against the radar threat (See at least Fig. 8A, 114, Col. 14 Lines 12-30 “Thus, once a threat 28 is defeated and a confirmation thereof is provided in step 114, countermeasure system 10 may perform a check for additional active threats 28 in the area”), and if the radar threat poses a danger to a friendly asset (See at least Fig. 8A, 116), continuing to apply the applied countermeasure to the radar threat until the radar threat no longer poses a danger to the friendly asset (See at least Fig. 8A, 8B, 112-116, Col. 14 Lines 12-30 “Thus, once a threat 28 is defeated and a confirmation thereof is provided in step 114, countermeasure system 10 may perform a check for additional active threats 28 in the area. This threat check may be performed as step 116 in process 100. If an additional act of threat 28 is detected, the process 100 may repeat beginning with step 104 with tracking radar 12 now directing towards the additional threat 28 as depicted in FIG. 8A”). 

Regarding claim 15, Barfoot, as shown above, discloses all of the limitations of claim 1. Barfoot additionally discloses the applied countermeasure is a candidate countermeasure (See at least Fig. 8B, 26, 28, 202, 206, Col. 14 Lines 31-53 “The fusion of the sensors 16C may provide details to the processor 18 to allow the threat list 202 to be narrowed to only those threats 28 that match the profile of the detected threat 28, at which point the characteristics of the countermeasure beam 26 may be chosen, and any jam codes (i.e. patterns or waveforms of intensity modulation for the beam 26 may be determined according to a model of the first threat 28 in the threat list 202” Barfoot discloses selection of a countermeasure based on candidate threats.), and the method further comprises, if it is determined in step E) that the candidate countermeasure is not effective against the radar threat, modifying the candidate countermeasure or selecting a new candidate countermeasure as the applied countermeasure and repeating steps A) through E) (See at least Fig. 8B, 26-28, 206-214, Col. 15 Lines 4-8 “If the chosen countermeasure is determined to be ineffective, a new threat 28 candidate may be chosen according to a model of the next threat 28 in the threat list 202 and a different countermeasure (e.g. with different beam 26 characteristics and/or jam codes) may be employed”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot, in view of Tran (US 5287110 A), hereinafter Tran.

Regarding claim 6, Barfoot, as shown above, discloses all the limitations of claim 1. Barfoot does not explicitly disclose the threat factor is at least one feature of the hostile RF waveform that is emitted by the radar threat. However, Tran, in the same or in a similar field of endeavor, discloses the threat factor is at least one feature of the hostile RF waveform that is emitted by the radar threat (See at least Fig. 11, 504 Col. 1 Lines 49-60 “The control process controls whether or not a threat ambiguity detector receives radar warning receiver data or a radar emitter ID conversion apparatus receives pulsed radar jammer data or continuous wave radar jammer data.”).  Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the electronic threat classification system disclosed by Tran. One would have been motivated to do so in order to overcome performance limitations of standalone electronic warfare sensors (See at least Col. 1 Lines 30-42 “Therefore it is the motivation of the invention to overcome the inherent performance limitations of stand alone electronic warfare sensors by providing a complementary threat sensor data fusion method and apparatus”).

Regarding claim 7, The combination of Barfoot and Tran, as shown above, discloses all the limitations of claims 1 and 6. Barfoot does not explicitly disclose step C) includes determining if the at least one feature changes in response to application of the applied countermeasure. However, Tran, in the same or in a similar field of endeavor, discloses step C) includes determining if the at least one feature changes in response to application of the applied countermeasure (See at least Fig. 11, 508, Cols. 17-18 Lines 63-9 “The process then flows to step 508 to evaluate the jamming effectiveness based on predetermined criteria”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the electronic threat classification system disclosed by Tran. One would have been motivated to do so in order to overcome performance limitations of standalone electronic warfare sensors (See at least Col. 1 Lines 30-42 “Therefore it is the motivation of the invention to overcome the inherent performance limitations of stand alone electronic warfare sensors by providing a complementary threat sensor data fusion method and apparatus”).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot, in view of Tran, in further view of Markel (US 20170160379 A1), hereinafter Markel.

Regarding claim 8, The combination of Barfoot and Tran, as shown above, discloses all the limitations of claims 1 and 6. The combination of Barfoot and Tran does not explicitly disclose step D) includes determining if the at least one feature of the hostile RF waveform continues to change during application of the applied countermeasure. However, Markel, in the same or in a similar field of endeavor, discloses step D) includes determining if the at least one feature of the hostile RF waveform continues to change during application of the applied countermeasure (See at least Fig. 4, 408, [0039] “The adaptive radar model may determine whether the emitter is active as well as calling up and saving the observable history, such as attributes of the emitter, raw observables (pulses) from the emitter, information about the interplay between the raw observables and countermeasures (jamming waveforms), that is, the manner in which the raw observables change in time with countermeasures”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the electronic threat classification system disclosed by Tran with the waveform threat classification and countermeasures system disclosed by Markel. One would have been motivated to do so in order to efficiently organize data, information and intelligence (See at least Markel [0003] “it would be desirable to alter the memory structures in the EW systems to efficiently organize data, information, and intelligence regarding the electronic environment”).

Regarding claim 9, The combination of Barfoot and Tran, as shown above, discloses all the limitations of claims 1 and 6. The combination of Barfoot and Tran does not explicitly disclose step D) includes determining if the at least one feature of the hostile RF waveform has returned to a state that applied to the feature before the applied countermeasure was applied to the radar threat. However, Markel, in the same or in a similar field of endeavor, discloses step D) includes determining if the at least one feature of the hostile RF waveform has returned to a state that applied to the feature before the applied countermeasure was applied to the radar threat (See at least Fig. 3, 302, 310a-c, [0030] “The adaptive radar model 302 may also determine or estimate the current states 310 of the emitter as a function of time. The current states 310 of the emitter may include whether the emitter is currently active 310a (e.g., after jamming), what the observable history of the emitter 310b is, and whether the states 310c (e.g., search, track, ID) of the emitter have been determined by the adaptive radar model 302 ”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the electronic threat classification system disclosed by Tran with the waveform threat classification and countermeasures system disclosed by Markel. One would have been motivated to do so in order to efficiently organize data, information and intelligence (See at least Markel [0003] “it would be desirable to alter the memory structures in the EW systems to efficiently organize data, information, and intelligence regarding the electronic environment”).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barfoot, in view of Tran, in further view of Dark (US 7737883 B2), hereinafter Dark.

Regarding claim 10, The combination of Barfoot and Tran, as shown above, discloses all the limitations of claims 1 and 6. The combination of Barfoot and Tran does not explicitly disclose step D) includes determining if a geographic distribution over which the hostile RF waveform is being emitted has changed. However, Dark, in the same or in a similar field of endeavor, discloses step D) includes determining if a geographic distribution over which the hostile RF waveform is being emitted has changed (See at least “A given EA jamming approach has a determinable impact upon the threat emitter radar coverage. The JAR represents a volume of space in which the EA may position itself to provide effective jamming to mask the PE or deceive the threat emitter system regarding the true course and speed of the PE” Dark discloses a jamming technique to mask the course and speed of a protected entity, leading the emitter to track an alternate area, as can be evaluated by the jamming effectiveness). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the electronic threat classification system disclosed by Tran with the optimization system disclosed by Dark. One would have been motivated to do so in order to determine optimum placement of an electronic attack (See at least Col. 1 Lines 27-44 “for use in determining the optimum placement of an Electronic Attack (EA) aircraft”).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot, in view of Markel.

Regarding claim 11, Barfoot, as shown above, discloses all the limitations of claim 1. Barfoot does not explicitly disclose that step A) includes: detecting at least one detected feature of the hostile RF waveform; comparing the at least one detected feature to known features of known radar threats that are included in at least one threat database; upon determining that there is not a unique match between the at least one detected feature and the known features, designating the radar threat as a novel or ambiguous radar threat, or upon determining that there is a unique match between the at least one detected feature and at least one  known feature of one of the known radar threats, designating the radar threat as a known radar threat; and if the radar threat is designated as a known radar threat, selecting from an available library of countermeasures a pre-verified countermeasure that corresponds to the known radar threat as the applied countermeasure, and applying the pre-verified countermeasure to the known radar threat according to step A). However, Markel, in the same or in a similar field of endeavor, discloses that step A) includes: detecting at least one detected feature of the hostile RF waveform (See at least Fig. 4, 402, 404, [0022] “More specifically, the EW system may digitize the pulses, separate and filter the pulses into individual sources using stored sets of parameters, match the sources to known emitters, assess ambiguities between the known signals and unknown signals, determine location and probable type and capabilities of each source, and determine and take appropriate countermeasures for each source”); comparing the at least one detected feature to known features of known radar threats that are included in at least one threat database (See at least Fig. 3, 4, 310b, 402, 404, [0022] “More specifically, the EW system may digitize the pulses, separate and filter the pulses into individual sources using stored sets of parameters, match the sources to known emitters, assess ambiguities between the known signals and unknown signals, determine location and probable type and capabilities of each source, and determine and take appropriate countermeasures for each source”); upon determining that there is not a unique match between the at least one detected feature and the known features, designating the radar threat as a novel or ambiguous radar threat, or upon determining that there is a unique match between the at least one detected feature and at least one  known feature of one of the known radar threats, designating the radar threat as a known radar threat (See at least Fig. 4, 404, [0037], [0022] “More specifically, the EW system may digitize the pulses, separate and filter the pulses into individual sources using stored sets of parameters, match the sources to known emitters, assess ambiguities between the known signals and unknown signals, determine location and probable type and capabilities of each source, and determine and take appropriate countermeasures for each source” Markel discloses designation of known and unknown radar threats, no citation is necessary for the clause “upon determining that there is not a unique match between the at least one detected feature and the known features, designating the radar threat as a novel or ambiguous radar threat”. See MPEP 2111.04 for more information regarding contingent clauses.); and if the radar threat is designated as a known radar threat, selecting from an available library of countermeasures a pre-verified countermeasure that corresponds to the known radar threat as the applied countermeasure, and applying the pre-verified countermeasure to the known radar threat according to step A) (See at least Fig. 4, 404, 406, [0038] “[0038] If the EW system determines that the emitter is known, the EW system at operation 406 may call an object of the adaptive radar model corresponding to the emitter. The MDF of the emitter may thus be extracted and the appropriate countermeasures determined to take for that emitter” [0029] “This may include the effectiveness of countermeasures the vehicle or others may have employed against the emitter and the corresponding results. This may permit the EW system to determine that a particular technique has been effective in the past as a countermeasure”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the waveform threat classification and countermeasures system disclosed by Markel. One would have been motivated to do so in order to efficiently organize data, information and intelligence. (See at least Markel [0003] “it would be desirable to alter the memory structures in the EW systems to efficiently organize data, information, and intelligence regarding the electronic environment”).

Regarding claim 13, the combination of Barfoot and Markel, as shown in the rejection above, discloses all of the limitations of claims 1 and 11. Barfoot further discloses if the radar threat is designated as a novel or ambiguous radar threat, or if the radar threat is designated as a known radar threat, but in step E) the pre-verified countermeasure is not deemed to be effective against the known radar threat, whereby the known radar threat is re-designated as an unresponsive radar threat (See at least Fig. 8B, 212-214, Col. 14 Lines 53-64 “Countermeasure system 10 may then make a determination if the chosen countermeasure beam 26 is effective. This determination is shown as step 214 in process 200.” While Barfoot does not disclose the determination of an unresponsive radar threat by the criteria of claim 11, Barfoot does disclose determination of an unresponsive threat by effectiveness critieria. No citation is necessary for the clause “if the radar threat is designated as a novel or ambiguous radar threat”. See MPEP 2111.04 for more information regarding contingent clauses.), then the method further includes: selecting a candidate countermeasure from one of the libraries of available countermeasures as the applied countermeasure (See at least Fig. 8B, 26-28, 202, 210-214, Col. 15 Lines 4-8 “If the chosen countermeasure is determined to be ineffective, a new threat 28 candidate may be chosen according to a model of the next threat 28 in the threat list 202 and a different countermeasure (e.g. with different beam 26 characteristics and/or jam codes) may be employed”); and applying the candidate countermeasure to the known or unresponsive threat according to step A) (See at least Fig. 8B, 210-214, Col. 15 Lines 4-8 “If the chosen countermeasure is determined to be ineffective, a new threat 28 candidate may be chosen according to a model of the next threat 28 in the threat list 202 and a different countermeasure (e.g. with different beam 26 characteristics and/or jam codes) may be employed”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barfoot, in view of Markel, in further view of Tran.

Regarding claim 12, the combination of Barfoot and Markel, as shown in the rejection above, discloses all of the limitations of claims 1 and 11. The combination of Barfoot and Markel does not disclose if the radar threat is designated as a known radar threat, and if in step E) the pre-verified countermeasure is not deemed to be effective against the known radar threat, re-designating the known radar threat as an unresponsive radar threat. However, Tran further discloses if the radar threat is designated as a known radar threat, and if in step E) the pre-verified countermeasure is not deemed to be effective against the known radar threat, re-designating the known radar threat as an unresponsive radar threat (See at least Fig. 11, 510, Cols. 17-18 Lines 64-9 “The process then flows to step 510 to determine whether the jamming technique is good. If it is not the process returns to process step 504 to repeat the process.” Tran discloses unresponsive threats as known jamming techniques that are not good in the present attempt.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the waveform threat classification and countermeasures system disclosed by Markel with the electronic threat classification system disclosed by Tran. One would have been motivated to do so in order to overcome performance limitations of standalone electronic warfare sensors (See at least Col. 1 Lines 30-42 “Therefore it is the motivation of the invention to overcome the inherent performance limitations of stand alone electronic warfare sensors by providing a complementary threat sensor data fusion method and apparatus”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barfoot in view of Dark.

Regarding claim 16, Barfoot, as shown above, discloses all the limitations of claim 1. Barfoot does not explicitly disclose the applied countermeasure is a candidate countermeasure, and the method further comprises, if it is determined in step E) that the candidate countermeasure is effective against the radar threat, modifying the candidate countermeasure or selecting a new candidate countermeasure as the applied countermeasure and continuing to repeat steps A) through E) until a most-effective countermeasure is identified. However, Dark, in the same or in a similar field of endeavor, discloses the applied countermeasure is a candidate countermeasure, and the method further comprises, if it is determined in step E) that the candidate countermeasure is effective against the radar threat, modifying the candidate countermeasure or selecting a new candidate countermeasure as the applied countermeasure and continuing to repeat steps A) through E) until a most-effective countermeasure is identified (See at least Figs. 23-24, 2305- 2450, Col. 27 Lines 6-22 "will thereby continue to adjust a given combination of parameters until it either no longer improves the score or until a pre -set limit is reached"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the optimization system disclosed by Dark. One would have been motivated to do so in order to determine optimum placement of an electronic attack (See at least Col. 1 Lines 27-44 “for use in determining the optimum placement of an Electronic Attack (EA) aircraft”).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot, in view of Markel (US 10365348 B2), hereinafter Markel 348.

Regarding claim 17, Barfoot, as shown above, discloses all the limitations of claim 1. Barfoot does not explicitly disclose step A) includes applying a plurality of countermeasures to the radar threat. However, Markel 348, in the same or in a similar field of endeavor, discloses step A) includes applying a plurality of countermeasures to the radar threat (See at least Fig. 3 Col. 6 Lines 39-42 “FIG. 3 illustrates an adaptive radar model of an EW system in accordance with some embodiments. The EW system may contain an ARM 302 for each emitter seen by the EW system, with the ARMs running in parallel”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the waveform threat classification and countermeasures system disclosed by Markel 348. One would have been motivated to do so in order to efficiently organize data, information and intelligence. (See at least Markel 348 Col. 1 Lines 18-27 “it would be desirable to alter the memory structures in the EW systems to efficiently organize data, information, and intelligence regarding the electronic environment”).

Regarding claim 18, The combination of Barfoot and Markel 348, as shown above, discloses all the limitations of claims 1 and 17. Barfoot does not explicitly disclose at least two of the applied countermeasures are applied simultaneously to the radar threat. However, Markel 348, in the same or in a similar field of endeavor, discloses at least two of the applied countermeasures are applied simultaneously to the radar threat (See at least Claim 1 “the ARMS running in parallel to permit multiple countermeasures to be undertaken simultaneously”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the waveform threat classification and countermeasures system disclosed by Markel 348. One would have been motivated to do so in order to efficiently organize data, information and intelligence. (See at least Markel 348 Col. 1 Lines 18-27 “it would be desirable to alter the memory structures in the EW systems to efficiently organize data, information, and intelligence regarding the electronic environment”).

Regarding claim 19, The combination of Barfoot and Markel 348, as shown above, discloses all the limitations of claim 1. Barfoot does not explicitly disclose updating at least one threat database and at least one countermeasure library to include information regarding the radar threat and regarding whether it is disrupted by the applied countermeasure. However, Markel 348, in the same or in a similar field of endeavor, discloses updating at least one threat database and at least one countermeasure library to include information regarding the radar threat and regarding whether it is disrupted by the applied countermeasure (See at least  Fig. 4, 414, Col. 9 Lines 3-19 “he combined information may then be aggregated into a single file. The aggregated information may be assigned and stored separately in an ARM at operation 414… By encapsulating all of the information about an emitter using a single ARM, multiple cognitive functions may be able to be brought, including state estimation of the emitter, robust EA technique choice, inferences about EA effectiveness, and current threat level of the emitter”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the waveform threat classification and countermeasures system disclosed by Markel 348. One would have been motivated to do so in order to efficiently organize data, information and intelligence. (See at least Markel 348 Col. 1 Lines 18-27 “it would be desirable to alter the memory structures in the EW systems to efficiently organize data, information, and intelligence regarding the electronic environment”).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot, in view of Markel, in further view of Antonaitis (US 6181744 B1), hereinafter Antonaitis.
Regarding claim 20, Barfoot, as shown above, discloses all the limitations of claim 1. Barfoot further discloses a Cognitive Electronic Warfare System (CEW) configured to carry out the method of claim 1 (See at least Col. 6 Lines 33-48 “Processor 18 may be a computer processor, logic or series of logics, including therewith or in further communication with, one or more non-transitory storage mediums. The processor 18 may be capable of carrying out and executing a set of instructions or processes encoded thereon as further discussed herein.”). Barfoot does not explicitly disclose a countermeasure library containing countermeasures that are pre-verified as effective in disrupting associated known radar threats. However, Markel, in the same or in a similar field of endeavor, discloses a signal analyzer configured to isolate the hostile RF waveform (See at least [0022] More specifically, the EW system may digitize the pulses, separate and filter the pulses into individual sources using stored sets of parameters, match the sources to known emitters); a countermeasure library containing countermeasures that are pre- verified as effective in disrupting associated known radar threats (See at least Fig. 3, 302, 308, [0029] “The adaptive radar model 302 may also access various bookkeeping or EA techniques 308 information of the EW system for countermeasures against the emitter. This may include the effectiveness of countermeasures the vehicle or others may have employed against the emitter and the corresponding results”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the waveform threat classification and countermeasures system disclosed by Markel. One would have been motivated to do so in order to efficiently organize data, information and intelligence. (See at least Markel [0003] “it would be desirable to alter the memory structures in the EW systems to efficiently organize data, information, and intelligence regarding the electronic environment”). The combination of Barfoot and Markel does not disclose an antenna configured to receive the hostile RF waveform; a receiver configured to amplify and digitize the hostile RF waveform. However, Antonaitis discloses an antenna configured to receive the hostile RF waveform (See at least Col. 2 Lines 55-67 “as shown, an electrical signal receiving system 10 includes an antenna 16, a receiver 11, a digitizer 12, a processor 13, a display unit 14, and a special function generator 15”); a receiver configured to amplify and digitize the hostile RF waveform (See at least Col. 3 Lines 20-33 “Digitizer 20 includes an operational amplifier 21 and an analog-to digital convertor (ADC) 22. Resistors 25, 26, and 27 provide the necessary voltage biasing and feedback for operational amplifier 21. In addition, a resistor 23 and a capacitor 24 together act as a lowpass filter for receiving incoming video signals”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the waveform threat classification and countermeasures system disclosed by Markel with the receiving system disclosed by Antonaitis. One would have been motivated to do so in order to extract useful information, thereby allowing automatic actions to occur, such as countermeasures against hostile radars (See at least Col. 3 Lines 2-9).

Regarding claim 22, The combination of Barfoot, Markel, and Antonaitis, as shown above, discloses all the limitations of claims 1 and 20. Barfoot further discloses a threat database (See at least Col. 11 Lines 39-48 “Then, tracking radar 12 may communicate this data to processor 18 which may utilize this real time data as a fingerprint of known threat types and may compare it to a prepopulated or pre-stored database of known threat types to determine what the threat is most likely to be”). The combination of Barfoot and Antonaitis does not explicitly disclose a  waveform identifier configured to compare the hostile RF waveform with known RF waveforms stored in the threat database, and to determine if the radar threat is known, unknown, or ambiguous. However, Markel, in the same or in a similar field of endeavor, discloses a waveform identifier configured to compare the hostile RF waveform with known RF waveforms stored in the threat database (See at least See at least Fig.4, 412, [0040] "The observable history and other emitter characteristics may be compared with the MDF of known emitters at operation”), and to determine if the radar threat is known, unknown, or ambiguous (See at least See at least Fig. 4, 402, [0022]). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the receiving system disclosed by Antonaitis with the waveform threat classification and countermeasures system disclosed by Markel. One would have been motivated to do so in order to efficiently organize data, information and intelligence. (See at least Markel [0003] “it would be desirable to alter the memory structures in the EW systems to efficiently organize data, information, and intelligence regarding the electronic environment”).
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barfoot, in view of Markel, in further view of Antonaitis, in further view of Zhang (CN 111366899 A), hereinafter Zhang.

Regarding claim 21, The combination of Barfoot, Markel, and Antonaitis, as shown above, discloses all the limitations of claims 1 and 20. The combination of Barfoot, Markel, and Antonaitis does not explicitly disclose the signal analyzer is further configured to use data-driven machine learning to separate and isolate the hostile RF waveform from other signals received by the antenna. However, Zhang, in the same or in a similar field of endeavor, discloses the signal analyzer is further configured to use data-driven machine learning to separate and isolate the hostile RF waveform from other signals received by the antenna (See at least [0040] “improved waveform selection algorithm, including two parts, the first part realizes the waveform selection, the external influence is input to the system through the change of SNR, and the transmitted waveform parameters are obtained through the waveform selection algorithm based on Kalman filtering”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the countermeasure system disclosed by Barfoot with the waveform threat classification and countermeasures system disclosed by Markel with the receiving system disclosed by Antonaitis with the system of machine learning disclosed by Zhang. One would have been motivated to do so in order to optimize their working status, thereby improving the quality of the echo signal and detection performance of the system (See at least [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gounalis (US-7068209-B2) discloses a System And Method For Detecting And Jamming Emitter Signals
Kishigami (US-20160238694-A1) discloses a RADAR DEVICE
Sanders (US-4990920-A) discloses an Electronic Countermeasure System
Nathanson (US-5061930-A) discloses a Multi-mode Missile Seeker System
Parker (US-20170192089-A1) discloses a DETERENT FOR UNMANNED AERIAL SYSTEMS
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/  Supervisory Patent Examiner, Art Unit 3648